DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7-10, 12, and 14 are pending in this application, and are examined.


Withdrawn Rejections
The rejection of claims 1, 7-10, 12, and 14 under 35 U.S.C. 103 as being unpatentable over Sikuljak is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 09 March 2022:
Claims 1, 7-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, recites, “A combination consisting of the active agents: a. chlorantraniliprole; b. mancozeb; and c. at least another insecticidal compound selected from chlorfenapyr, methoxyfenozide, novaluron, and combinations thereof.”  Thus, the claim is now limited by the closed language “consisting of”.  However, the claim also recites, “at least another insecticidal compound” (emphasis added), which implies additional insecticidal compound(s), in addition to those already named, may also be present.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 7-10, 12, and 14 do not overcome this deficiency, and therefore are also rejected as depending from a rejected base claim.
To overcome this rejection, the Examiner suggests Applicant delete the phrase “at least” in independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 09 March 2022:
Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pavithra et al. (“Pavithra”, Intl. J. Ag. Sci., 8(3), pp. 984-987, 2016, cited by Applicant in IDS filed 06 December 2019).
Regarding claims 1 and 7-9, Pavithra teaches combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron and their effects on mycelial inhibition of cabbage leaf spot as compared to controls (e.g., abstract, Table 3).  
While Pavithra teaches two-component combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron, Pavithra does not specifically teach a three- or four-component combination of mancozeb and chlorantraniliprole, and chlorfenapyr and/or novaluron.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the embodiments taught by Pavithra and utilize a combination of mancozeb with more than one, two, or three of the name insecticides, including chlorantraniliprole, chlorfenapyr, and/or novaluron; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Pavithra fairly teaches the combination of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron is suitable for treating cabbage leaf spot, and thus the skilled artisan would reasonably expect the combination of mancozeb with any combination of the named insecticides would also be effective, absent evidence to the contrary.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claim 8, Pavithra teaches addition of streptomycin powder (agronomically acceptable excipient) to prevent bacterial growth (page 985).
Regarding claim 12, it is noted that, while Pavithra does not specifically teach a kit combining the different insecticides with mancozeb, Pavithra fairly teaches the combinations of mancozeb with said insecticides are all suitable for the same purpose of treating cabbage leaf spot, and thus the skilled artisan would find it obvious to combine ingredients in a kit this same purpose, absent a teaching otherwise.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 09 March 2022:
Claims 1, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Annan et al. (“Anaan”, US 2011/0293533).
Regarding claims 1 and 12, Anaan teaches mixtures and compositions for controlling invertebrate pests comprising a compound of Formula 1, which is chlorantraniliprole, and a second component (e.g., abstract).  Anaan specifically names mixtures of chlorantraniliprole with each of chlorfenapyr; methoxyfenozide; and novaluron, along with preferred ratios (e.g., see Table 1).  Anaan also teaches the mixtures can also be mixed with one or more biologically active compounds, including mancozeb (e.g., paragraph [0129]).
Anaan does not specifically exemplify mancozeb with one of the named mixtures sufficiently to anticipate the claims.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select mancozeb for use with one of the named mixtures (i.e., chlorantraniliprole with chlorfenapyr, methoxyfenozide, or novaluron); thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Anaan fairly teaches and suggests one or more biologically active compounds may be added to the mixtures, and specifically names mancozeb as a suitable choice for said addition.  Therefore, the selection of mancozeb as an additional compound with the mixture taught by Anaan amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 7 and 9, Anaan does not specifically teach the use of at least two of chlorfenapyr, methoxyfenozide, and novaluron (claim 7) or chlorfenapyr, methoxyfenozide, and novaluron (claim 9) with chlorantraniliprole.  However, since Anaan teaches the combination of chlorantraniliprole with each of chlorfenapyr, methoxyfenozide and novaluron is suitable for controlling invertebrate pests, the skilled artisan would reasonably expect the combination of chlorantraniliprole with any combination of the named insecticides would also be effective, absent evidence to the contrary.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claims 8 and 14, Anaan teaches excipients such as surfactants, diluents, and formulation aids may be present in a composition with the insecticidal mixture (e.g., paragraphs [0133]-[0136]).
Regarding claim 12, it is noted that, while Anaan does not specifically teach a kit combining the different components, Anaan fairly teaches the combinations of insecticides with biologically active compound(s) are all suitable for the same purpose of controlling invertebrate pests, and thus the skilled artisan would find it obvious to combine ingredients in a kit for this same purpose, absent a teaching otherwise.


Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive.  
Applicant argues the claimed combinations greatly improved yield and increased disease control up to 22.7%, “thereby exhibiting synergistic efficacy in the claimed combination”, citing Tables A and B at pages 33-35 of the specification.  Applicant argues the addition of a multi-site fungicide (i.e., mancozeb) results “not only in enhancement of the efficacy in pest control, but also improvement in yield from the crop due to the flowering stage of the crop delayed the senescence in the crop to which they were applied, which led to better greening in the crop thereby increasing the level of photosynthesis occurring within the plant.”
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  While the Applicant characterizes the data as synergistic, it is noted that the data does not provide any results for mancozeb alone, and does not calculate synergy according to the accepted standard of Colby’s formula (e.g., see Colby, “Calculating Synergistic and Antagonistic Responses of Herbicide Combinations”, cited by Applicant in IDS filed 09 March 2022).  Instead, the data presented only shows the difference in percentage control between the combination of insecticides alone, and the combination of insecticides with mancozeb.  Therefore, it is not clear if the data provides evidence of actual synergy, or simply an expected additive increase from the addition of mancozeb.  Additionally, even assuming arguendo the data shows synergistic results (which, absent any results for mancozeb alone, it does not), the data only provides results for each component present at a single concentration.  However, the claims do not limit each component in the combination to any particular amount, but rather do not recite any amounts, and thus the components may be present in any amount.  It is not clear if the probative value of the data presented may be extended to any amount for each of the components in the combination (for example, if mancozeb were present at only 150 ml/g/ha or 15 ml/g/ha instead of 1500 ml/g/ha, i.e., at 1/10th or 1/100th of the tested amount, would the results be the same?)  Therefore, the data presented is not commensurate in scope with the claims as currently written.  In response to Applicant’s statement that the combination delayed senescence, it is noted that Applicant does not provide or point to any evidence supporting this assertion, and therefore this statement is regarded only as arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record." See MPEP 2145.
Regarding Pavithra, Applicant also argues the authors did not select any mancozeb combination as the most effective combination.  Applicant also asserts “there is negative teaching to make any combination when authors caution against just mixing any insecticide with a fungicide due to possible incompatibility and reduced efficacy.”  Applicant also argues the results of Pavithra “would not provide any teaching or incentive for using any combination of insecticide and fungicide for in-field crop protection”.
This argument is not persuasive.  In response to Applicant’s argument that mancozeb is not in the “most effective combination”, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 II.  In this case, since Pavithra specifically teaches combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron, it would be within the purview of the ordinarily skilled artisan to combine any of said combinations for the same purpose taught by Pavithra, i.e., for mycelial inhibition of cabbage leaf spot.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  In response to Applicant’s argument regarding “negative teaching to make any combination” in Pavithra, it is noted that this statement appears in the Introduction of Pavithra, and does not refer to any of the particular combinations tested.  Rather, contrary to Applicant’s allegations, Pavithra specifically teaches the compatibility of mancozeb (fungicide) with each of chlorantraniliprole, chlorfenapyr, and novaluron (insecticides).  Therefore, it would be within the purview of the ordinarily skilled artisan to combine any of said combinations for the same purpose taught by Pavithra, as noted above.  In response to Applicant’s argument regarding in-filed crop protection, it is noted that the claims rejected over Pavithra are only directed to the combination by itself or in a composition (note method claims directed to “controlling insect pests” are not included in the rejection), and thus are not required to be directed to the same purpose.  Since Pavithra teaches said components in combination, it reads on the claims for reasons stated above (see paragraph 8, above).
Applicant’s arguments directed to Sikuljak are not relevant since the rejection over Sikuljak has been withdrawn. 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611